Title: To James Madison from Robert R. Livingston, 12 March 1804
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Paris 12h. March 1804
I received from Mr. Paterson your favor of 28th Octr yesterday. I had previously been honoured by one from the president on the same subject. On hearing of Jerome Bonapartes marriage I broke the business to some of the ministers & to Mr. Joseph Bonaparte. They all agreed in sentiment with each other, & believed that the first Consul would be very much irritated & extreamly hurt, tho they promissed to soften the matter as much as possible. It was the general sentiment here that the mariage would be annulled as Contrary to the laws of france the husband being a minor. You may be assured that I used every argument in my power to prevent what I considered & represented as cruel & unjust & so dishonourable to Jerome as to render it impossible that he should submit to it. You will not however wonder at the irritation of the Consul who holds the first rank in Europe & must naturally wish to connect his family with the first grades in society. Madame le Clerc has married one of the richest princes in Italy & no doubt a more distinguished match was designed for Jerome. Matters have however taken as I hope a turn that will I think be satisfactory to the lady & her connections.

Two days agone Joseph Bonaparte called upon me & entered upon the subject of the mariage. He told me that his brother was extreamly irritated & that he had determined that Jerome should remain in America. That he (Joseph) came to consult me about his establishment.
I hinted at a plan I had digested fo[r] connecting this establishment with the purchase of East Florida which I hoped to obtain thro this channel. He told me it was his brothers intention that Jerome should only be placed upon the footing of an American citizen & he inquired into the details of the necessary expence of living genteely among us. I told him that he must set out wh giving him a good town & country house which I estimated at 55000$ that he must have an income of not less 15000$ a year. He asked me whether he could purchase this revenue in Landed property that would bring five per Cent I told him that it would be difficult to procure a landed estate producing a regular revenue to this amount & if he could it would not yield more than 3 pr Ct. that we were content with this because we recd a much greater interest in the rise of our Lands. I advised him to place his capital in the new stock as soon as it should arrive at least to the amount of 10000$ pr annum & to vest if it could be found the remainder in Land as an increasing estate. It is unnecessary to trouble you with the details of a long conversation the result of which was to recommend to his brother to make the purchase I advised, & to vest the money in our stocks. He asked me among other things whether it would be more agreeable to us that Jerome should remain in America or return to Europe. I told him that we had no choice on the subject, that if he remained in the United States we should consider him as a pledge of the first consuls friendship, & if he returned to Europe we should hope to find him upon every occasion our advocate at Court. But I expressed to him my doubts whether Jerome could live happily in America & advised him to procure his recall & to make his peace. He said that this was also his sentiment but that it was by no means adviseable at present to make the attempt that if he returned the consequences would be such as would be very disagreeable to him & peculiarly so to the young lady & her connections. I hinted at an enlargement of his allowance thro’ the means I had mentioned for this he referred me to Mr Tallerand who he said would spea[k] to me of it but upon looking at our instructions as to the price of Ea[s]t Florida I find they confine us to so small an amount as to render [it] [im]possible to make the purchase under them & as I know nothing so pressing as to justify my exceeding my instructions or steping out of my line this bussiness being now in other hands, I shall say nothing on the subject but content myself with aiding as I have done such negotiations as you may set on foot at Madrid.
Mr. Paterson gave me with your letter one for the first Consul, from Mr. Jerome, & one from Genl Smith to me I sent this morning to ask an audience of Joseph Bonaparte with a view to renew the subject & to give him the letter for the first Consul as well as to state such facts as you & Genl Smith have furnished me with, but he was gone into the country & as the gent that takes charge of this goes immediatly I can add nothing on the subject I shall write to genl Smith in a few days when I hope the bussiness will be reduced to some certain form in the meantime I pray you to present my comp⟨s.⟩ to him & assure him that I shall neglect nothing that may tend to the satisfaction of the parties or their american connections. You will be pleased also to communicate to him in confidence the contents of this letter.
You will find by the papers that the plot I mentioned to you has develloped itself very seriously. Pichegrue two sons of the duke de Polignac Georges La Riviere & about 30 others have been arrested in Paris, some of them avow assassination to have been their object & no doubt is entertained here of the agency of England in this black bussiness. Mr. Marbois informed me this morning that Demourrier & one of the princes of the blood were upon the frontiers waiting the event, which has been publickly spoken of as what was to happen in London for some time past. The state of our commerce overwhelms me with bussiness since almost every ship requires a particular & special application one half of them acting in direct violation of the laws of France & many being stopped on frivolous pretences. I hope my dear Sir that before this reaches you, the president may have named me a successor. It is high time for me to return & I know nothing of sufficient consequence to detain me here. I broke off here to call upon the minister before I closed this that I might hear if he had any instructions on the subject. I found he had none & when I mentioned what had passed between Joseph Bonaparte & me, he said the consul had taken no part in it. This however I somewhat doubt but shall know with certainty tomorrow. He asked me if we could not make provission for him out of Louisiana? This I discouraged, tho I think it would not be bad policy. I have the honor to be dear Sir with sentiments of the highest essteem & regard Your Most Obt hum: Servt
Robt R Livingston
 

   
   RC, two copies (DLC); draft (NHi: Livingston Papers). Second RC marked duplicate and private; docketed by Brent as received 30 July. Draft marked private. Italicized words and letters are those encoded by Livingston and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). First RC decoded interlinearly by JM. Second RC partially decoded interlinearly by Brent.



   
   Ibid., 5:586–87.



   
   For Jefferson to Livingston, 4 Nov. 1803, announcing the impending marriage of Elizabeth Patterson and Jerome Bonaparte, see Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:277.



   
   Pauline Bonaparte Leclerc married Prince Camillo Borghese on 31 Aug. 1803 (Tulard, Dictionnaire NapoléonJean Tulard et al., Dictionnaire Napoléon (Paris, 1987)., p. 1314).



   
   Second RC and draft describe the conversation as lasting two hours.




   
   Miscoded “bad lu possible”; interlinear decoding has “barely possible.”



   
   Smith’s letter to Livingston has not been found.



   
   Second RC has “I shall write to Genl Smith & shall refer him to you for information as I shall not have time to enlarge.” Second RC and draft omit the remainder of this paragraph.



   
   Second RC and draft omit the preceding sentence. Rumors that Gen. Charles-François Dumouriez, who had defected to Austria in 1793, was lurking on the borders of France were supposedly due to the presence in the duc d’Enghien’s retinue at Baden of the marquis de Thumery, whose name, as pronounced by the Germans, sounded like Dumouriez’s (Louis-Adolphe Thiers, History of the Consulate and the Empire of France under Napoleon, trans. D. Forbes Campbell [20 vols.; London, 1845–62], 4:309–10; Scott and Rothaus, Historical Dictionary of the French Revolution, 1:331, 333).



   
   Second RC and draft omit the remainder of this sentence.



   
   Second RC has “you will have appointed.”



   
   Second RC and draft end here.


